


Exhibit 10.11

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) dated as of January 5, 2009 (the
“Effective Date”), is made by and between Power Medical Interventions, Inc., a
Delaware corporation (the “Company”), and John P. Gandolfo (the “Consultant”).

 

WHEREAS, the Company desires to engage the Consultant to perform consulting
services on behalf of the Company and the Consultant desires to perform such
services on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein the parties hereby agree as follows:

 

1.                                      Consulting Services.

 

(a)                                 The Company hereby retains the Consultant
and the Consultant hereby agrees to perform such consulting and advisory
services as the Company may request on a non-exclusive basis, including those
set forth in Schedule A and such other services as may be mutually agreed upon
by Consultant and the Company from time to time (the “Consulting Services”).  .

 

(b)                                 The Consultant agrees to make himself
available to render the Consulting Services, at such times and locations as may
be mutually agreed, from time to time as requested by the Company.  The
Consultant may deliver the Consulting Services over the telephone, in person or
by written correspondence.  Notwithstanding the foregoing, the Consultant shall
not be required to devote more than an average of forty hours per quarter to the
performance of the Consulting Services.

 

(c)                                  The Consultant agrees to devote his best
efforts to performing the Consulting Services. The Consultant shall comply with
all rules, procedures and standards promulgated by the Company with regard to
the Consultant’s access to and use of the Company’s property, information,
equipment and facilities.

 

2.                                      Compensation.  In consideration of
Consulting Services performed, the Company shall pay the Consultant $2,000 per
month.  The Consultant agrees to invoice the Company monthly for all amounts due
pursuant to this Section 2, and the Company shall pay all amounts due within
thirty (30) days of the date of the invoice.

 

3.                                      Expenses.  The Company will reimburse
the Consultant for such reasonable business expenses as are incurred by the
Consultant in the performance of Consulting Services for the Company.

 

4.                                      Independent Contractor.  In furnishing
the Consulting Services, the Consultant understands that he will at all times be
acting as an independent contractor of the Company and, as such, will not be an
employee of the Company.  Nothing in this Agreement shall be construed to create
any duty to, standard of care with reference to, any liability to, or any right
of suit or action in, any person not a party to this Agreement.  Without
limiting the generality of the

 

--------------------------------------------------------------------------------


 

foregoing, this Agreement is not intended to confer a benefit on any third party
and no third party may rely upon this Agreement.

 

5.                                      Term.  The term of this Agreement will
begin on the Effective Date and will end four months after the Effective Date or
upon earlier termination as provided below (the “Term”); provided, that the Term
may be extended by mutual agreement of the Company and the Consultant prior to
the expiration or termination of this Agreement.  This Agreement may be
terminated by either party at any time by written notice to the other party.

 

6.                                      Confidential Information.

 

While providing the Consulting Services to the Company and thereafter, the
Consultant shall not, directly or indirectly, use any Confidential Information
(as defined below) other than pursuant to his provision of the Consulting
Services by and for the benefit of the Company, or disclose to anyone outside of
the Company any such Confidential Information.  The term “Confidential
Information” as used throughout this Agreement shall mean all trade secrets,
proprietary information and other data or information (and any tangible
evidence, record or representation thereof), written or oral, whether prepared,
conceived or developed by a consultant or employee of the Company (including the
Consultant) or received by the Company from an outside source, which is in the
possession of the Company (whether or not the property of the Company) and which
is maintained in secrecy or confidence by the Company.

 

In addition to the foregoing, the Consultant acknowledges that Section 5
(Restrictive Covenants) and Section 6 (Assignment of Inventions) of the
Employment Agreement, between the Consultant and the Company, dated as of
January 5, 2007, as amended, are still in full force and effect and apply to
performance of the Consulting Services by Consultant under this Agreement.

 

7.                                      Miscellaneous.

 

(a)                                 Entire agreement.  This Agreement and the
documents referred to herein constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all other prior
agreements and understandings, both written and oral, between the parties with
respect to such subject matter.

 

(b)                                 Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder,
except as otherwise expressly provided herein and shall not be assignable by
operation of law or otherwise.

 

(c)                                  Amendments and supplements.  This Agreement
may not be altered, changed or amended, except by an instrument in writing
signed by the parties hereto.

 

(d)                                 No waiver.  The terms and conditions of this
Agreement may be waived only by a written instrument signed by the party waiving
compliance.  The failure of any party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision, nor in any way to affect the validity of this

 

2

--------------------------------------------------------------------------------


 

Agreement or any part hereof or the right of such party thereafter to enforce
each and every such provision.  No waiver of any breach of or non-compliance
with this Agreement shall be held to be a waiver of any other or subsequent
breach or non-compliance.

 

(e)                                  Governing law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the substantive laws
of the Commonwealth of Pennsylvania, without regard to its principles of
conflicts of laws.

 

(f)                                   Notice.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered by hand, sent by facsimile transmission with confirmation of receipt,
sent via a reputable overnight courier service with confirmation of receipt
requested, or mailed by registered or certified mail (postage prepaid and return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice), and shall be deemed
given on the date on which delivered by hand or otherwise on the date of receipt
as confirmed:

 

To the Consultant:

 

John P. Gandolfo

62 Terrace Road

Wayne, New Jersey 07470

 

To the Company:

 

Power Medical Interventions, Inc.

2021 Cabot Boulevard

Langhorne, Pennsylvania 19047

Facsimile: 267.775.8122

 

(g)                                  Survival; Validity.  Notwithstanding the
termination of the Consultant’s relationship with the Company (whether pursuant
to Section 5 or otherwise), the Consultant’s covenants and obligations set forth
in Section 6 and the Company’s obligations in Sections 2 and 3, shall remain in
effect and be fully enforceable in accordance with the provisions thereof.  In
the event that any provision of this Agreement shall be determined to be
unenforceable by reason of its extension for too great a period of time or over
too large a geographic area or over too great a range of activities, it shall be
interpreted to extend only over the maximum period of time, geographic area or
range of activities as to which it may be enforceable.  If, after application of
the preceding sentence, any provision of this Agreement shall be determined to
be invalid, illegal or otherwise unenforceable by a court of competent
jurisdiction, the validity, legality and enforceability of the other provisions
of this Agreement shall not be affected thereby.

 

(h)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, all of which together shall constitute one
and the same Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be
executed as an agreement under seal as of the date first written above.

 

 

CONSULTANT:

 

 

 

 

 

/s/ JOHN P. GANDOLFO

 

JOHN P. GANDOLFO

(signature)

 

 

 

 

 

COMPANY:

 

 

 

POWER MEDICAL INTERVENTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ MICHAEL P. WHITMAN

 

(signature)

 

 

 

Michael P. Whitman

 

President and Chief Executive Officer

 

Signature Page to Consulting Agreement

 

--------------------------------------------------------------------------------
